UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7631


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KELLY GEORGE STANBACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:02-cr-30020-sgw-1)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly George Stanback, Appellant Pro Se. Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kelly   George   Stanback      appeals   the   district     court’s

order denying his motion for an extension of time to file a 28

U.S.C.A. § 2255 (West Supp. 2009) motion.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Stanback, No. 5:02-cr-30020-sgw-1 (W.D. Va. July 24, 2008).                 We

deny Stanback’s motion for appointment of counsel.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2